                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:19-cr-46-3
v.                                              )
                                                )        Judge Travis R. McDonough
                                                )
ANTHONY POINDEXTER                              )        Magistrate Judge Susan K. Lee
                                                )


                                             ORDER


        United States Magistrate Judge Susan K. Lee filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One of the nineteen-count Superseding Indictment; (2) accept Defendant’s guilty plea as

to Count One; (3) adjudicate the Defendant guilty of Count One; (4) defer a decision on whether

to accept the amended plea agreement until sentencing; and (5) order that Defendant remain in

custody until sentencing in this matter. (Doc. 126.) Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

magistrate judge’s report and recommendation (Doc. 126) pursuant to 28 U.S.C. § 636(b)(1) and

ORDERS as follows:

     1. Defendant’s motion to withdraw his not-guilty plea as to Count One of the Superseding

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Count One;
4. A decision on whether to accept the amended plea agreement is DEFERRED until

   sentencing; and

5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on December 6, 2019, at 2:00 p.m. [EASTERN] before the

   undersigned.

SO ORDERED.

                                     /s/Travis R. McDonough
                                     TRAVIS R. MCDONOUGH
                                     UNITED STATES DISTRICT JUDGE




                                       2
